Smith, Judge.
Masters brought suit against the Air Line Pilots Association, International (ALPA) in the Fulton County Superior Court. ALPA moved for dismissal and, in the alternative, for summary judgment. The court denied the motion to dismiss but granted the motion for summary judgment. Masters appealed, contending the grant of summary judgment was error; ALPA cross appealed, contending the denial of the motion to dismiss was error because, among other things, there had been insufficient service of process. We agree with this contention, so the summary judgment is reversed and the case remanded with direction to dismiss the action.
Service of process against ALPA is controlled by Ga. L. 1959, pp. 44, 45 (Code Ann. § 3-119), which provides that process may be served "upon any officer, or official member of such organization or upon any officer, or official member of any branch or local of such organization or association . . .” E.g., Smith v. United Const. Workers, 106 Ga. App. 87 (126 SE2d 307) (1962). It appears without contradiction that process was served, at *351the ALPA local office in Fulton County, upon an office secretary who has never been an officer or official member of ALPA. She is not otherwise an agent or officer designated for service of process. Ga. L. 1959, pp. 44, 45, supra. The service of process here was legally insufficient, so the trial court never gained personal jurisdiction over ALPA. Thoni Oil Co. v. Tinsley, 140 Ga. App. 887 (232 SE2d 162) (1977). The trial court had "no jurisdiction to enter any judgment in the case unless it be one dismissing the case for lack of jurisdiction.” DeJarnette Supply Co. v. F. P. Plaza, Inc., 229 Ga. 625 (2) (193 SE2d 852) (1972). Hence, the court lacked jurisdiction to enter summary judgment, even in ALPA’s favor, and that judgment is reversed with direction to dismiss the action.
Argued September 21, 1977
Decided November 29, 1977
Rehearing denied December 14, 1977
Albert A. Roberts, Emory L. Clark, for appellant.
Adair, Goldthwaite, Stanford & Daniel, J. R. Goldthwaithe, Jr., Gary Green, Daniel M. Katz, for appellee.

Judgment reversed with direction.


Bell, C. J., and McMurray, J., concur.